The Honorable Sharon Priest Secretary of State State Capitol Little Rock, Arkansas  72201-1094
Dear Ms. Priest:
You have requested that I submit a supplement to Opinion No. 95-384, taking into consideration certain language that was inadvertently omitted from one of the ballot titles approved in that opinion.  You have resubmitted the deficient ballot title for my approval in its corrected form.
Before approving the resubmitted ballot title, I must point out that the issues raised by the ballot titles approved in Opinion No. 95-384 are also implicated by the corrected ballot title.  Those issues are:  (1) The Secretary of State's authority to add language to the ballot titles which were prescribed in the body of Acts 1006 and 1007; (2) The authority of the Attorney General to review and approve the ballot titles prescribed by Acts 1006 and 1007; and (3) The standard of review applicable to the ballot title of any measure that is governed by Amendment 20 to the Arkansas Constitution, rather than by Amendment 7 to the Arkansas Constitution.
Having reviewed the resubmitted, corrected ballot title with these issues in mind, I have concluded as follows:
    (1) The resubmitted ballot title is in "substantially" the same form prescribed by the legislature in Acts 1006 and 1007 (which is the form in which the acts require you to submit the ballot titles to me);
    (2) My authority to act in any way to modify the language that you have submitted is unclear under present law; and
    (3) The standard of review in analyzing the sufficiency of this ballot title is the same as for analyzing ballot titles arising under Amendment 7 to the Arkansas Constitution, and the resubmitted ballot titles passes the test of such an analysis.
I am hereby approving the resubmitted ballot title in the form in which it was presented to me.  I have made no changes in the resubmitted ballot title and have attached a copy thereof hereto.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh